 



EXHIBIT 10.1
NON-COMPETITION AND RELEASE AGREEMENT
          This Non-Competition and Release Agreement (the “Agreement”) by and
between UST Inc., a Delaware corporation (“UST” or the “Company”), and Robert T.
D’Alessandro (the “Executive”), is entered into effective as of April 6, 2007,
(the “Effective Date”).
          WHEREAS, the Executive has been employed by the Company as its Senior
Vice President and Chief Financial Officer; and
          WHEREAS, the Executive and the Company are parties to an Employment
Agreement entered into as of June 23, 2006 (the “Employment Agreement”); and
          WHEREAS, appropriate notice pursuant to Section 3(f) of the Employment
Agreement has been provided, dated March 14, 2007; and
          WHEREAS, the parties wish to enter into this Agreement to set forth
their mutual agreement as to the rights and obligations of the parties in
connection with the Executive’s separation from the Company, as contemplated by,
among others, Sections 3(h), 4(b) and 6 of the Employment Agreement, as modified
by this Agreement; and
          NOW, THEREFORE, the Company and the Executive hereby agree as follows:
          1. Capitalized Terms.
          Unless otherwise defined herein, capitalized terms used herein shall
have the meanings ascribed to such terms in the Employment Agreement.
          2. Release of Claims.
          (a) In consideration of the compensation and benefits to be provided
hereunder, the Executive agrees and covenants that he will not seek or be
entitled to any recovery against the Company, its parents, subsidiaries and
affiliates, together with their respective past and present officers, directors,
employees, stockholders, agents or representatives (“the Releasees”) for any
cause or reason related to or arising from his employment with the Company or
the termination thereof (including, without limitation, seeking any recovery
against the Releasees in any forum, including without limitation any court,
administrative agency or otherwise), other than a failure or refusal of the
Company to pay the Executive the benefits to be provided pursuant to this
Agreement and the benefits to which he is entitled pursuant to the terms of one
or more of the Company’s employee benefit and equity plans in which he has a
vested interest as of the date of this Agreement. This paragraph shall not
preclude the Executive from filing an
Executive’s Initials:           

1



--------------------------------------------------------------------------------



 



administrative charge of discrimination, provided the Executive does not seek
any relief for himself in connection with such proceeding.
          (b) In further consideration of the compensation and benefits to be
provided hereunder, the Executive voluntarily, knowingly and willingly releases
and forever discharges UST, its parents, subsidiaries and affiliates, together
with their respective past and present employees, officers, directors,
stockholders, executives and agents, and each of their predecessors, successors
and assigns (collectively, the “Releasees”), from any and all charges,
complaints, claims, promises, agreements, controversies, causes of action and
demands of any nature whatsoever which against them the Executive or his
executors, administrators, successors or assigns ever had, now have or hereafter
can, shall or may have by reason of any matter, cause or thing whatsoever
arising prior to the time the Executive signs this Agreement including, but not
limited to, any rights or claims relating in any way to the Executive’s
employment relationship with UST, or the termination thereof, or under any
statute, including but not limited to the federal Age Discrimination in
Employment Act, Title VII of the Civil Rights Act, the Americans with
Disabilities Act, the Connecticut Human Rights and Opportunities Law or any
other federal, state or local laws, regulations or judicial decisions, except
that the foregoing shall not preclude the Executive from pursuing his rights,
nor shall it release any of the Releasees from any obligations, under this
Agreement or under any indemnification arrangements to which the Executive may
be entitled.
          3. Employment Agreement.
          Effective as of the Effective Date, the Employment Agreement shall
terminate and shall thereafter be of no force and effect, except that
Sections 3(h), 7 and 8 of the Employment Agreement (which are incorporated
herein by reference) shall survive such termination and shall remain in full
force and effect in accordance with their terms. The Executive hereby reaffirms
his obligations under said sections and acknowledges that they shall be
construed under and governed by the laws of the State of Connecticut in
accordance with the governing law provisions set forth in Paragraph 14, below.
          4. Compensation and Benefits.
          Subject to the Executive’s compliance with the provisions of this
Agreement, including those incorporated herein by reference, and provided the
Executive does not revoke his acceptance of this Agreement within the time
provided for such revocation, then the Executive shall be entitled to receive
from the Company the payments and benefits set forth in Section 4(b)(i)-(vii) of
the Employment Agreement as more fully described in Appendix A hereto, along
with other payments and benefits also described in Appendix A hereto. The
Executive expressly and irrevocably agrees that the compensation and benefits
set forth in Appendix A hereto fully reflect the Executive’s rights under the
Employment Agreement, as modified by this Agreement, and the employee benefits
plans referred to in Appendix A.
Executive’s Initials:           

2



--------------------------------------------------------------------------------



 



          5. Mutual Non-disparagement.
          (a) The Executive shall not make, participate in the making of, or
encourage any other person to make any statements, written or oral, which
criticize, disparage or defame the goodwill or reputation of the Company, any of
its subsidiaries or affiliates or any of their respective past or present
directors, officers, executives or employees.
          (b) Likewise, neither the Company’s executive officers, nor the
executive officers of its subsidiaries and affiliates, shall make, participate
in the making of, or encourage any other person to make any statements which
disparage or defame the reputation of the Executive.
          (c) Notwithstanding the foregoing, nothing in this Section 5 shall
prohibit any person from making truthful statements when required by order of a
court or other body having jurisdiction, or as otherwise may be required by law
or legal process. In such and only event, the other party may respond to such
truthful statements.
          6. Cooperation.
          The Executive further agrees that he shall not voluntarily testify in
any proceeding before any court, tribunal, administrative agency or panel
regarding anything having to do with the Company. Moreover, in the event that
the Executive is subpoenaed to provide such testimony, he will immediately
notify a managerial representative of either the Company’s Legal Department or
its Chief Executive Officer of the issuance of such subpoena. The Executive
further agrees that he will reasonably cooperate with the Company in all
respects in connection with any and all litigation or proceedings commenced in
which the Executive is involved by virtue of his prior employment with the
Company; any transaction or matter that involved or involves or may involve
facts or circumstances with which the Executive was involved or acquainted as a
director, officer, employee or advisor of the Company or any of its affiliates;
or as to which the Executive has or could reasonably be expected to have
knowledge gained during his employment with the Company.
          7. Non-Competition.
          (a) In consideration of the benefits provided hereunder, which
benefits (including the Company’s agreement to deem the Executive as having
satisfied certain prerequisites for purposes of certain of such benefits) the
Executive acknowledges he would not be entitled to receive but for the Company’s
grant of the same in consideration of the following covenant not to compete, the
Executive hereby covenants and agrees that, effective as of the Effective Date,
and for a period of two (2) years thereafter, he:
     (i) shall not either directly or indirectly engage or participate in any
business or industry which is then in direct or
Executive’s Initials:           

3



--------------------------------------------------------------------------------



 



     indirect competition with any businesses in which the Company participates
wherever located in the world; and
     (ii) shall not knowingly solicit, request, advise or induce any agent,
client, supplier or other business contact of the Company to cancel, curtail or
otherwise adversely change its relationship with the Company.
          (b) For purposes of this covenant not to compete, the phrase “directly
or indirectly engage or participate in” shall include: (a) being employed by,
associated with, providing professional services for or consulting with or on
behalf of any company, corporation, joint venture, limited liability company,
business, sole proprietorship, partnership, association, organization or
individual(s) (hereinafter “Competitors”), directly or indirectly involved in,
actually contemplating involvement in, conducting business in or operating in
the tobacco industry, smokeless or otherwise, or the wines/distilled spirits
industry and, (b) any direct or indirect ownership, holding, acquisition or
profit participation interest in any Competitors, whether as an owner,
stockholder, partner, joint venturer or otherwise. Notwithstanding the
foregoing, the Executive’s mere ownership of up to five percent (5%) of the
outstanding securities in any Competitors shall not be construed as a violation
of this covenant not to compete.
          (c) The Executive acknowledges and agrees that the duration and scope
provisions of this covenant not to compete are drafted expressly in
acknowledgement of the nature, type, and geographical scope of the business(es)
of the Company, and in recognition of the Executive’s prior status, title,
responsibilities and high level of access to a variety of proprietary and
otherwise highly classified, confidential and sensitive information of the
Company, and of its operations, processes, financial status, officers,
directors, employees, contractors, methods of doing business, strategies,
business plans and the like. The Executive further acknowledges and agrees that
the restrictions contained in this Paragraph 7 are necessary for the protection
of the business and goodwill of the Company and are considered by the Executive
to be reasonable for this purpose.
          (d) The Executive agrees that any breach of this Paragraph 7 will
cause the Company substantial and irrevocable damage and, therefore, in the
event of any such breach, in addition to such other remedies which may be
available, the Company will have the right to seek specific performance and
injunctive relief, attorney’s fees, costs and disbursements to enforce its
rights hereunder.
          (e) The Executive further acknowledges that the provisions relating to
the covenant not to compete shall be construed under and governed by the laws of
the State of Connecticut in accordance with the governing law provisions set
forth in Paragraph 14, below. In the event that any of the provisions relating
to the Executive’s covenant not to compete are deemed invalid or otherwise
unenforceable as drafted by a court of competent jurisdiction, the Executive
acknowledges that such court of competent
Executive’s Initials:           

4



--------------------------------------------------------------------------------



 



jurisdiction shall have the right to revise, modify or otherwise “blue pencil”
such provisions to the minimum extent necessary to ensure their validity and
enforceability and to sufficiently protect the interests of the Company. The
parties further acknowledge that the non-compete provisions contained in this
paragraph supersede and replace those non-competition provisions contained in
the Employment Agreement.
          8. Indemnification.
          The Company acknowledges and agrees that it shall extend the Executive
the same indemnification arrangements as are generally provided to other
similarly situated Company officers to the extent authorized by applicable law
and in accordance with Article VIII of the Company’s By-Laws.
          9. Breach by the Executive.
          The Executive acknowledges that in the event of a material breach of
any term of this Agreement, the Company shall be entitled to any and all relief
available, including but not limited to the right to reimbursement for any of
the consideration paid to the Executive under the terms of this Agreement, with
the exception of the first of the monthly installment payments contemplated by
Section 4(b)(iii) of the Employment Agreement as more fully described in
Appendix A hereto, said payment being deemed sufficient consideration for the
Executive’s execution of the release of claims provided in this Agreement; the
right to cease any further payments or benefits otherwise due under the terms of
this Agreement; injunctive relief; attorney fees; and reimbursement for all
costs expended by the Company in securing such relief. Prior to taking any
action as a result of the Executive’s material breach of any term of this
Agreement, the Company agrees that it shall provide the Executive with prior
written notice of the alleged breach and a reasonable opportunity to cure said
breach, but no more than seven (7) business days need be provided.
          10. Taxes.
          Notwithstanding any other provision of this Agreement, the Company may
withhold from any amounts payable under this Agreement, or any other benefits
received pursuant hereto, any amounts the Company determines are required or
authorized to be withheld under any applicable law or regulation including any
federal, state and/or local taxes.
          11. Section 409A Compliance.
          This Agreement will be administered so that the life and health
insurance coverage under Appendix A will be exempt from Section 409A of the
Internal Revenue Code (“Section 409A”), or if it is not possible to exempt these
benefits from Section 409A, so that they will comply with Section 409A. In
addition, the payment to the Executive in lieu of further salary and bonus,
pursuant to Appendix A of this Agreement,
Executive’s Initials:           

5



--------------------------------------------------------------------------------



 



and all payments made under the UST Inc. Officers’ Supplemental Retirement Plan,
the UST Inc. Benefit Restoration Plan and the UST Inc. Excess Retirement Benefit
Plan and any other benefits under this Agreement which are or may become subject
to Section 409A, shall comply in all respects with Section 409A and any
generally applicable guidance issued thereunder by the Internal Revenue Service.
Additional guidance under Section 409A is expected to be issued after the
Effective Date of this Agreement, and the parties recognize that it may be
necessary to revise this Agreement to comply with such new guidance. If any
revisions are necessary, they will be the minimum necessary to comply with
Section 409A, while most fully effecting the intent of the parties as reflected
in this Agreement, and the parties agree to work together to effectuate such
revisions.
          12. Counterparts.
          This Agreement may be executed in one or more counterparts, including
by facsimile, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
          13. Entire Agreement.
          This Agreement represents the entire agreement between the parties
with respect to the subject hereof and supersedes all prior discussions,
representations, arrangements and agreements with respect to the subject matter
hereof. Unless otherwise expressly provided herein, nothing in this Agreement
should be construed as, or deemed to be a modification of, the terms and
conditions of any of the Company’s employee benefit plans or the terms and
conditions of any Company plan documents or agreements applicable to any equity
awards made to the Executive.
          14. Governing Law.
          This Agreement shall be governed by, and construed in accordance with,
the laws of the State of Connecticut, without reference to principles of
conflict of laws.
          15. Severability Clause.
          In the event that any provision of this Agreement is held to be void
or unenforceable by a court of competent jurisdiction: (i) such provisions shall
be modified to the minimum extent necessary to cure such defect and make such
provisions valid and enforceable; (ii) the remaining provisions of this
Agreement will nevertheless be binding upon the parties and not in any way
affected or impaired; and (iii) under no circumstances shall the Executive be
entitled to any additional monies, benefits and/or compensation as a result.
          16. No Waiver.
          The Executive acknowledges and agrees that the Company’s failure or
decision not to take action on account of any breach or default by him of any
term of this
Executive’s Initials:           

6



--------------------------------------------------------------------------------



 



Agreement shall not be deemed or construed as a waiver by the Company of its
right to take action for a subsequent breach or default by him, even if such
breach or default is similar to the prior breach or default for which the
Company did not take action.
          17. Joint Drafting of Agreement.
          The Executive acknowledges that each party has cooperated in the
drafting and preparation of this Agreement. Hence, in any construction or
interpretation of this Agreement, the same shall not be construed against any
party on the basis that the party was the drafter.
          18. Commencement of Actions or Proceedings.
          By signing this Agreement, the Executive represents that subject to
applicable law, he has not and will not in the future commence any action or
proceeding arising out of the matters released hereby, and that he will not seek
or be entitled to any award of legal or equitable relief in any action or
proceeding that may be commenced on his behalf.
          19. Right to Counsel.
          The Executive acknowledges that UST has hereby advised him of his
right to consult with an attorney of his choosing prior to signing this
Agreement and has encouraged him to do so. The Executive represents that he has
had the opportunity to review this Agreement and, specifically, the release in
Paragraph 2 of this Agreement, with an attorney of his choice. The Executive
also agrees that he has entered into this Agreement freely and voluntarily.
          20. Consideration/Revocation Periods.
          The Executive acknowledges that he has been given at least twenty-one
(21) days to consider the terms of this Agreement. Furthermore, once he has
signed this Agreement, the Executive shall have seven (7) additional days from
the date of signing this Agreement to revoke his acceptance thereof.
Executive’s Initials:           

7



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the parties hereto has duly executed this
Agreement as of the date first set forth above.

         
 
  UST Inc.    
 
       
 
  By:      
 
  /s/  Maria R. Sharpe    
 
       
 
  Name: Maria R. Sharpe    
 
  Title: Senior Vice President and Secretary      
 
  /s/  Robert T. D’Alessandro    
 
       
 
  Robert T. D’Alessandro    

Executive’s Initials:           

8



--------------------------------------------------------------------------------



 



APPENDIX A
COMPENSATION AND BENEFITS
     Set forth below is each and every specific dollar amount and specific in
kind benefit due under Section 4(b)(i)-(vii) of the Employment Agreement, as
well as certain agreements related to equity awards under the UST Inc. 2005 Long
Term Incentive Plan (the “2005 LTIP”), the UST Inc. Amended and Restated Stock
Incentive Plan (the “ 2001 LTIP”) and the UST Inc. 1992 Stock Option Plan (the
“1992 LTIP”) and other Company employee benefit plans (other than tax-qualified
employee benefit plans). Section references made herein are to the applicable
Sections of the Employment Agreement and capitalized terms shall have the
meanings ascribed to such terms in the Non Competition and Release Agreement to
which this Appendix A is annexed.

  1.   Section 4(b)(i): The Company shall pay to the Executive his full base
salary for any period through the Date of Termination for which he has not been
paid, (base salary shall be determined at the annual rate of $472,500, which is
the rate in effect on the Date of Termination). Such payment shall be made no
later than the fifth (5th) day following the Date of Termination or the next
regular pay date, whichever is earlier.     2.   Section 4(b)(ii): The Company
shall pay the Executive a lump sum payment equal to the actual annual bonus that
the Executive would have been entitled to under the UST Inc. Incentive
Compensation Plan (the “ICP”) had the Executive remained employed through the
regular payment date for ICP awards, having met expectations with respect to his
key result areas, multiplied by a fraction, the numerator of which is 90, and
the denominator of which is 365. This lump sum payment shall be paid at the time
that annual bonuses in respect of the 2007 fiscal year are regularly paid by the
Company (but not later than 21/2 months after the end of the 2007 fiscal year).
    3.   Section 4(b)(iii): In lieu of any further salary and bonus payments to
the Executive for periods subsequent to the Date of Termination, the Company
shall pay to the Executive a severance payment equal to $2,392,500, payable in
twenty-four (24) equal monthly installments. The first six (6) installments
shall be delayed and paid as a single lump sum amount on the date that is six
(6) months and one day after the Executive’s “Separation from Service” as that
term is defined under Section 409A of the Internal Revenue Code (the “Six-Month
Delay Date”) to the extent the Company reasonably determines such delay is
necessary to avoid a violation of Code section 409A(a)(2)(B). In this regard,
the parties understand that additional guidance in the form of final regulations
under Code section 409A (“Final 409A Regulations”) may be released after the
execution of this Agreement, but prior to the Six-Month Delay Date. In this
event, as soon as practicable following the release of the Final 409A
Regulations, the Company shall reasonably reconsider

Executive’s Initials:           

9



--------------------------------------------------------------------------------



 



      whether any of the first six (6) installments can be paid prior to the
Six-Month Delay Date without a violation of Code section 409A(a)(2)(B).     4.  
Section 4(b)(iv): For a twenty-four (24) month period following the Date of
Termination, the Company shall arrange to provide the Executive with life
insurance coverage substantially similar to the coverage which the Executive was
receiving immediately prior to the Notice of Termination (subject to
reimbursement by the Executive of the monthly premium cost for this coverage for
the period through the Six-Month Delay Date and payment thereafter of any
participant contributions that apply to active employees for such coverage).
Notwithstanding the preceding sentence, if the Company reasonably determines the
Final 409A Regulations treat this extension of life insurance coverage as exempt
from Code section 409A, then from and after such determination the reimbursement
of premium cost will not be required for the period through the Six-Month Delay
Date and only participant contributions will be required. Any reimbursements
from the Executive (to the extent they exceed participant contributions) that
are actually received by the Company shall be refunded to the Executive without
interest shortly after the Six-Month Delay Date (or if earlier, the date the
Company determines the coverage is exempt from Code section 409A).     5.  
Sections 4(b)(v) and 5(d): For a twenty-four (24) month period following the
Date of Termination, the Company shall arrange to provide the Executive with
group health insurance coverage substantially similar to that which the
Executive was receiving immediately prior to the Notice of Termination, subject
to the following:

  (i)   There will be no charge to the Executive for such coverage for any month
that begins before the Six-Month Delay Date, provided, however, that no health
expenses will be paid or reimbursed pursuant to such coverage later than
December 31, 2009;     (ii)   For each remaining month of coverage, if the
Company provides self-insured coverage to the Executive, the Executive will be
charged for coverage in an amount equal to the Company’s monthly COBRA charge
for such coverage (but less the 2% administrative cost) and will be required to
pay such monthly charge in accordance with the Company’s standard COBRA premium
payment requirements; and     (iii)   To the extent the Executive is provided
self-insured coverage, on the Six-Month Delay Date, the Company will pay the
Executive a lump sum payment equal to the product of (I) the Company’s monthly
COBRA charge on the payment date for family coverage under the Company’s group
health plan, and (II) the number eighteen (18).

      The life insurance and group health insurance coverage provided under the
preceding provisions of these Paragraphs (4) and (5) shall be reduced to the
extent comparable benefits are actually received by or made available to the
Executive by another employer during the twenty-four (24) month period following
the Date of Termination (and any such benefits actually received by or made
available to the Executive by another employer shall be reported to the Company
by the Executive as soon as practicable after they become effective). The
Executive shall be responsible for any and all federal, state and local taxes
due with respect to the benefits described above, including but not limited to
any taxes due as a result of the Executive being subject to imputed income on
any portion of coverage paid for by the Company.

Executive’s Initials:           

10



--------------------------------------------------------------------------------



 



  6.   Section 4(b)(vi): This section of the Employment Agreement is modified to
provide that the Executive shall become a Participant in the Company’s Officers’
Supplemental Retirement Plan (“SOP”) on his Date of Termination. As a
consequence, the Executive’s separation from service constitutes a “Retirement”
under the terms of the SOP. The Executive’s annual SOP benefit shall be
determined under Section 3(c) of the SOP, based on the Executive’s age and
service as of the Date of Termination, and shall be equal to the greater of the
following (but with such greater amount reduced in accordance with
Section 3(c)(iii) of the SOP for all of the benefits that reduce benefits
payable under the SOP):

  (i)   103% of the Executive’s Accrued Benefit (as defined by the SOP); or    
(ii)   43% of the Executive’s total Compensation (as defined by the SOP) during
the twelve (12) month period that precedes the Date of Termination (or either of
the two immediately preceding consecutive twelve (12) month periods, whichever
such period yields the highest total Compensation; provided, however, that if
bonuses are paid under the Company’s Incentive Compensation Plan more than once
during any such twelve (12) month period, only the greatest such bonus shall be
taken into account).

      Payment of the Executive’s SOP benefit shall commence as of the first of
the month coincident with or next following the date the Executive attains age
55, and in such form of annuity as is then permitted under the SOP (with the
Executive to be given an election as to the specific form of annuity that shall
apply at such time as may be permissible under Code section 409A). In addition,
the Executive’s benefits, if any under the BRP and ERP shall also commence on
the first of the month coincident with or next following the date the Executive
attains age 55, in accordance with the terms of such plans (fully taking into
account any offsets or reductions that apply against such benefits under the
terms of such plans).

  7.   As provided in Paragraph 6 above, the Executive’s separation from service
constitutes “Retirement” under the terms of the SOP. Any equity awards
outstanding under the terms of the 2005 LTIP, the 2001 LTIP and the 1992 LTIP
will be treated accordingly.

Executive’s Initials:           

11